. Motion by appellants “for an order amending the decision of this Court in this matter as it found depreciation in the amount of $200,000 (or 5%) per year [and] reducing it to $80,000 (or 2%) per year on the ground that the record only allows a range for depreciation between $80,000 (2%) and $100,000 (2.5%) per year, pursuant to Section 670.5 of the Rules of the Appellate Division, Second Department”. Appellants are correct in their contention that the percentage range of evidence requires that we amend our depreciation figure to $80,000 per year for the tax years 1976/1977,1977/1978 and 1978/1979. This court’s decision dated August 30, 1982 (89 AD2d 923) is amended as follows: (1) by deleting the following final paragraphs thereof: “On all of the evidence, including the costs of the improvement, we find the building value to be $4,000,000 for 1975/1976, with $200,000 per year depreciation in each of the ensuing years. Accordingly, the fair market valuations should be fixed as follows:
‘TAX STATUS DATE LAND IMPROVEMENT TOTAL ‘May 1, 1975 $469,000 $4,000,000 $4,469,000 May 1, 1976 $495,800 $3,800,000 $4,295,800 May 1, 1977 $522,600 $3,600,000 $4,122.600 May 1, 1978 $549,400 $3,400,000 $4,949,400/
“The case should be remitted to Special Term for application to our modified valuations of the equalization rates used in Special Term’s decision, and entry of an amended judgment fixing the assessments accordingly.” and (2) by substituting therefor the following: “On all of the evidence, including the costs of the improvement, we find the building value to be $4,000,000 for 1975/1976, with $80,000 per year depreciation in each of the ensuing years. Accordingly, the fair market valuations should be fixed as follows:
“TAX STATUS DATE LAND IMPROVEMENT TOTAL “May 1, 1975 $469,000 $4,000,000 $4,469,000 “May 1, 1976 $495,800 $3,920,000 $4,415,800 “May 1, 1977 $522,600 $3,840,000 $4,362,600 ‘May 1, 1978 $549,400 $3,760,000 $4,309,400/
“The case should be remitted to Special Term for application to our modified valuations of the equalization rates used in Special Term’s decision, and entry of an amended judgment fixing the assessments accordingly.” Gibbons, J. P., Weinstein, Bracken and Boyers, JJ., concur.